Case 4:14-cr-40061-JPG Document 139 Filed 09/03/21 Page 1 of 4 Page ID #750




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                  Plaintiff,

          v.                                                Case No. 14-cr-40061-JPG

  AHAMAD R. ATKINS,

                  Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Ahamad R. Atkins’s motion for

reconsideration (Doc. 131) of the Court’s September 1, 2020, order (Doc. 126) dismissing his

motion for a reduction of his criminal sentence pursuant to the First Step Act of 2018, Pub. L.

No. 115-391, § 404, 132 Stat. 5194, 5222 (2018) (Doc. 121). The Court dismissed the motion

because Atkins was sentenced in 2015, after implementation of the changes to 21 U.S.C.

§ 841(b) made by the Fair Sentencing Act of 2010, Pub. L. 111-220; §§ 2-3, 124 Stat. 2372,

2372 (2010). The Court applied those changes when it sentenced Atkins, and the First Step Act

does not authorize a reduction of a sentence that “was previously imposed . . . in accordance with

the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010. . . .” First Step

Act § 404(c). Atkins now asks the Court to reconsider that decision in light of the fact that the

2014 version of the United States Sentencing Guidelines Manual was used to calculate his

sentence before the First Step Act took effect in 2018. He also invokes his “right” to counsel

and asks the Court to extend his time to file a notice of appeal of the September 1, 2020, order.

       Although not mentioned specifically in the Federal Rules of Criminal Procedure, motions

for reconsiderations in criminal cases are proper and, if filed within the appeal period, will defer

the running of that period until the motion is resolved. United States v. Rollins, 607 F.3d 500,
Case 4:14-cr-40061-JPG Document 139 Filed 09/03/21 Page 2 of 4 Page ID #751




502 (7th Cir. 2010) (citing United States v. Ibarra, 502 U.S. 1, 6 (1991); United States v. Dieter,

429 U.S. 6, 8 n.3 (1976); United States v. Healy, 376 U.S. 75, 77-80 (1964)). Such a motion

may be appropriate where the Court “has misapprehended the issues, where a significant change

in the law has occurred, or where significant new facts have been discovered.” United States v.

Hicks, No. 18-CR-227, 2021 WL 1663556, at *2 (E.D. Wis. Apr. 28, 2021) (citing United States

v. Redmond, No. 3:14-CR-30109-NJR, 2020 WL 7342712, at *1 (S.D. Ill. Dec. 14, 2020)). This

rule allows district courts the opportunity to correct their own alleged errors before burdening a

court of appeals with correcting them. Dieter, 429 U.S. at 8; Healy, 376 U.S. at 80; Rollins, 607

F.3d at 502.

       Atkins has not pointed to any misapprehension of the issues by the Court, to any

favorable change in the law, or to any significant new facts. It remains true that the Fair

Sentencing Act went into effect in 2010, and the Court sentenced Atkins in 2015, after the Fair

Sentencing Act and any of the corresponding changes in the sentencing guidelines had gone into

effect. Thus, Atkins’s sentence “was previously imposed . . . in accordance with the

amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010,” and the Court cannot

reduce his sentence under this authority now.1

       Atkins has also not pointed to any reason justifying reconsideration of the Court’s

declining to appoint counsel for him. The Court remains convinced that, in light of the strength



1
 Additionally, although there has been no change in the law favorable to Atkins since his
sentencing, there has been an unfavorable change. It has been clarified that defendants like
Atkins who were sentenced solely under the statutory sentencing range set forth in 21 U.S.C.
§ 841(b)(1)(C) are not eligible for a reduction under the First Step Act because the Fair
Sentencing Act did not modify that sentencing range. Terry v. United States, 141 S. Ct. 1858,
1863 (2021), abrogating United States v. Hogsett, 982 F.3d 463, 467 (7th Cir. 2020).

                                                 2
Case 4:14-cr-40061-JPG Document 139 Filed 09/03/21 Page 3 of 4 Page ID #752




and clarity of the reasons for denying a reduction, counsel would not have had any reasonable

chance of making a difference in this case.

       Finally, pursuant to Federal Rule of Appellate Procedure 4(b)(4), the Court will grant an

extension of time for Atkins to file a notice of appeal. The record reflects that Atkins did not

receive the original copy of the September 1, 2020, order the Clerk of Court sent, and only

received a remailed copy on November 16, 2020.2 Thereafter, he promptly filed the pending

motion and, at the latest, on November 23, 2020, a notice of appeal. His failure to file a timely

notice of appeal was not his fault and amounts to good cause for extending the deadline. The

Court further believes the 30-day limit on the extension the Court can give does not comport

with Fifth Amendment Due Process guarantees where the defendant, who was incarcerated and

unable to access the Court’s electronic filing system or come to the courthouse to check on the

progress of the motion, did not receive notice of the order from which he appeals until after the

appeal period, plus the possible 30-day period of extension, had expired. Contra, Satkar Hosp.,

Inc. v. Fox Television Holdings, 767 F.3d 701, 708 (7th Cir. 2014) (court has “no authority to

create equitable exceptions to jurisdictional requirements”). It will therefore extend the time

until November 23, 2020, the date of the postmark of Atkins’s mailed notice of appeal and will

deem that notice timely.

       Finally, the Court addresses Atkins’s fee status on appeal. Atkins was found to be


2
  The Court takes judicial notice that at that time the United States Postal Service was taxed to its
limits by the COVID-19 pandemic and the increase in the volume of mail preceding the
November 2020 presidential election. See U.S. Government Accountability Office, U.S. Postal
Service: Volume, Performance, and Financial Changes since the Onset of the COVID-19
Pandemic, GAO 21-261, https://www.gao.gov/products/gao-21-261 (visited Sept. 2, 2021).
Atkins is not the first inmate to complain to the Court that the mail service had extraordinary
delays, and even some complete failures, in delivering mail in and out of prisons.

                                                 3
Case 4:14-cr-40061-JPG Document 139 Filed 09/03/21 Page 4 of 4 Page ID #753




financially unable to obtain an adequate defense in his criminal case, which would ordinarily

allow him to proceed on appeal in forma pauperis without further authorization. However, this

appeal is not taken in good faith for the reasons set forth in the Court’s September 1, 2020, order

and this order: it is crystal clear that Atkins is not entitled to a reduction of his sentence under

the First Step Act. Therefore, the Court will certify pursuant to Federal Rule of Appellate

Procedure 24(a)(3)(A) that this appeal is not taken in good faith, so Atkins requires further

authorization before being allowed to proceed on appeal in forma pauperis.

       For the foregoing reasons, the Court:

   •   DENIES Atkins’s motion for reconsideration (Doc. 131);

   •   GRANTS Atkins’s motion for an extension of time to appeal (Doc. 131);

   •   EXTENDS the time to file a notice of appeal to November 23, 2020;

   •   DEEMS the notice of appeal (Doc. 132) TIMELY under the mailbox rule of Houston v.
       Lack, 487 U.S. 266, 276 (1988);

   •   DIRECTS the Clerk of Court to process the notice of appeal (Doc. 132) as if it were
       timely; and

   •   CERTIFIES that Atkins’s appeal is not taken in good faith pursuant to Federal Rule of
       Appellate Procedure 24(a)(3)(A).

IT IS SO ORDERED.
DATED: September 3, 2021

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE




                                                  4
